

114 S1460 IS: Fry Scholarship Enhancement Act of 2015
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1460IN THE SENATE OF THE UNITED STATESMay 22, 2015Mr. Brown (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the Yellow Ribbon G.I. Education Enhancement
			 Program to cover recipients of the Marine Gunnery Sergeant John David Fry
			 scholarship, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fry Scholarship Enhancement Act of 2015. 2.Expansion of Yellow Ribbon G.I. Education Enhancement Program (a)In generalSection 3317(a) of title 38, United States Code, is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9).
			(b)Effective
 dateThe amendment made by subsection (a) shall apply with respect to academic years beginning after the date of the enactment of this Act.